Luke, J.
Plaintiff recovered a judgment in the municipal court of Atlanta in a suit on a contract alleged to have been entered into by him and defendant for services to be rendered by plaintiff as an attorney at law in representing defendant and three others charged with misdemeanors. The evidence having authorized the verdict, and there having been no reversible error in either the charge or rulings of the court, the petition for certiorari was properly denied.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., concur.